                             Case 2:18-cv-03093-MCE-CKD Document 1-1 Filed 11/29/18 Page 1 of 5
                                                        Exhibit A to the Complaint
Location: Folsom, CA                                                                                  IP Address: 98.252.117.71
Total Works Infringed: 86                                                                             ISP: Comcast Cable
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           259A2C3790345E1C8DE8609B1D36987D0AA87E7C    Blacked             10/13/2018   10/12/2018        10/28/2018       PA0002130455
                                                                             03:11:01
 2           005F68E32C85041A13A7F8F17E771403D061FE95    Vixen               10/12/2017   10/11/2017        10/19/2017       PA0002090452
                                                                             19:49:08
 3           01B8C563D27BC967C2ECCC1EB54F98FF1B10ED3B    Vixen               12/01/2017   11/30/2017        01/04/2018       PA0002097470
                                                                             09:48:46
 4           025477E817FDAD26E20E85603DCEC00D1BD5DA68    Blacked             09/03/2018   09/02/2018        11/01/2018       17093751603
                                                                             01:04:17
 5           0430F254E5EEA53B1AB07F2DA6E891E6B73C1D60    Blacked             08/29/2018   08/28/2018        10/16/2018       PA0002127773
                                                                             12:10:08
 6           0F4CB5BFE31D785D0469C73F83F7CEB7AF0E1F9B    Blacked             11/07/2017   11/06/2017        11/27/2017       PA0002097974
                                                                             01:40:34
 7           11D54A7CCCA1FC5ABAFE9A7172F39ABF4882F687    Vixen               09/01/2018   09/01/2018        11/01/2018       17094105581
                                                                             21:36:33
 8           12405EF8C34C23A19BC7E7618EB2CA14B9E88E98    Blacked             06/05/2018   06/04/2018        07/09/2018       PA0002109329
                                                                             02:46:38
 9           14D2C680AA1DD5543C0413431AA079A985B0DC73    Blacked             10/03/2017   10/02/2017        10/10/2017       PA0002086142
                                                                             12:41:06
 10          1702BF88C607938862AD5AD08D3799C7A76C4EC1    Vixen               11/06/2017   11/05/2017        11/30/2017       PA0002098007
                                                                             03:07:46
 11          1A1CA004C58E86F2113AD02995E1387B4A025D32    Blacked             05/16/2017   05/15/2017        06/22/2017       PA0002039283
                                                                             13:27:18
 12          1AAD40B9C28B70D2156BCD7912A2F284C11F634D    Vixen               08/17/2017   08/17/2017        10/10/2017       PA0002086150
                                                                             23:42:08
 13          1B6B000895E6AF68FA1C71417E61A9E9C34EBC71    Vixen               09/22/2017   09/21/2017        10/10/2017       PA0002086168
                                                                             12:32:06
 14          1D4049513062B062CD16BC94DD23B350354A4D2C    Blacked Raw         01/28/2018   01/27/2018        03/02/2018       PA0002104873
                                                                             02:19:18
 15          1D8C99B00AD138010A90E2C90CAF50FD026C7A08    Blacked             10/18/2018   10/17/2018        10/28/2018       PA0002130456
                                                                             00:04:06
 16          1ED7894C730F91D284F9451A87ECDC8F5187BF50    Blacked Raw         05/13/2018   05/12/2018        05/24/2018       PA0002101380
                                                                             17:48:01
                       Case 2:18-cv-03093-MCE-CKD Document 1-1 Filed 11/29/18 Page 2 of 5
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     1F0A40D9931A60C7401070BBD73D17A7353F0E7D   Blacked Raw   08/16/2018   08/15/2018   09/01/2018      PA0002119585
                                                                12:16:41
18     214C51BE2305FC9B3F57519D66B2335FCAAB0639   Blacked       10/12/2017   10/12/2017   10/19/2017      PA0002058296
                                                                23:15:24
19     223D4DB0ECFA99B84C7510AF336D48C5494E3DF7   Blacked       08/09/2018   08/08/2018   09/01/2018      PA0002119598
                                                                01:01:30
20     22DE3D0DBDC4F63D4CB286F6154F3FCCC3D7FABF   Vixen         07/20/2017   07/18/2017   08/10/2017      PA0002046875
                                                                22:59:26
21     23C75D98A22B6821F255E85F2ED58CC5CEC8E2DD   Blacked       09/27/2017   09/27/2017   10/10/2017      PA0002057451
                                                                23:02:23
22     24F17708EFCAC58DF9FDADED47654864C1F4DB52   Vixen         05/30/2018   05/29/2018   07/14/2018      PA0002128390
                                                                12:20:06
23     25BB736475DB18C804D23B6C8888A5CA4BC9F352   Vixen         03/02/2018   02/28/2018   04/17/2018      PA0002116071
                                                                20:37:25
24     289FE7D65DFCFACB416832D12862105A2762841A   Blacked       05/10/2017   05/10/2017   06/22/2017      PA0002039285
                                                                23:51:04
25     2D1FCBEA35DB18BEF743A054923C27AA58964B62   Blacked Raw   09/26/2018   09/24/2018   11/01/2018      17093752005
                                                                16:23:34
26     2FE4248FF403CC4AC400EB970FBEF1FC8D8454F4   Blacked       02/10/2018   02/09/2018   03/02/2018      PA0002104745
                                                                02:05:37
27     31148997CD9F0DD687B5322CE359E163DE2BFAA7   Blacked       12/27/2017   12/26/2017   01/24/2018      PA0002101758
                                                                00:55:04
28     360CF572729CEB5E07FB70C3474B63D47FE52E02   Vixen         11/25/2017   11/25/2017   01/04/2018      PA0002097450
                                                                23:26:11
29     39D918885AB9C5AE972EEE4107671FF639BD082D   Vixen         12/21/2017   12/20/2017   01/15/2018      PA0002099694
                                                                14:05:17
30     3A537EE9DB3C9D1CC034969BB99F0D20491724A2   Blacked Raw   06/03/2018   06/01/2018   07/14/2018      PA0002128077
                                                                23:23:49
31     3BF616A8556DA6801124C26EA864439649D28569   Vixen         08/18/2018   08/17/2018   09/01/2018      PA0002119582
                                                                00:35:15
32     3F58ED2155E101D7F8772744DCDFA37CCD198D1F   Blacked       07/04/2017   07/04/2017   07/07/2017      PA0002070819
                                                                18:03:34
33     43E0D25E70530A6C6837D3E3EBC16B958F2E24AC   Blacked Raw   03/30/2018   03/28/2018   04/12/2018      PA0002091513
                                                                03:15:23
34     44BBE94637EA1DEE53456986B8D560425E976D22   Blacked Raw   12/10/2017   12/08/2017   01/02/2018      PA0002097423
                                                                01:08:34
                       Case 2:18-cv-03093-MCE-CKD Document 1-1 Filed 11/29/18 Page 3 of 5
Work   Hash                                       Site        UTC          Published    CRO App. File   CRO Number
                                                                                        Date
35     44EE8007D31DF8D2883B228679B50BB1595A5667   Blacked     07/25/2018   07/24/2018   09/01/2018      PA0002119589
                                                              04:06:26
36     46657A0D537BDE2011466635C4942788C9B3C075   Vixen       02/14/2018   02/13/2018   03/02/2018      PA0002104793
                                                              19:35:04
37     4689249A5D12C31015EA7C3C164CE81837E22CA4   Blacked     01/05/2018   12/31/2017   01/15/2018      PA0002099700
                                                              13:28:26
38     46C33809F29D369890E47CA507558A0C95D4D4B3   Blacked     10/07/2018   10/07/2018   10/16/2018      PA0002127790
                                                              22:31:32
39     4D29EE018A8F7EFEB2F05420E4FF71A8A314762A   Blacked     08/14/2018   08/13/2018   09/05/2018      PA0002134995
                                                              00:23:02
40     5B1F17D1471204648826D120F6E497D42524C839   Vixen       05/05/2018   05/04/2018   06/19/2018      PA0002126680
                                                              18:58:33
41     628B68825D76E58E7D4FD13905CECE3D6CAFF612   Blacked     08/18/2018   08/18/2018   09/05/2018      PA0002135664
                                                              23:10:56
42     63876CBD7B65C348BB652697943B9335C4270267   Blacked     08/14/2017   08/13/2017   08/17/2017      PA0002077675
                                                              00:49:47
43     6485D2C06BE7023990B69BE93812D5066B963ED4   Blacked     04/21/2018   04/20/2018   05/23/2018      PA0002101307
                                                              00:51:19
44     6671533EE8277923DF4254534389F8630C5BF901   Blacked     11/17/2017   11/16/2017   11/21/2017      PA0002098042
                                                              00:05:05
45     6D569BF3342AE682C0689765BFF4D2B7AE182895   Blacked     01/06/2018   01/05/2018   01/15/2018      PA0002099696
                                                              16:35:13
46     728E744757CA66283ECF308C708826DD2844A11D   Blacked     12/13/2017   12/11/2017   01/04/2018      PA0002097429
                                                              00:02:29
47     785A6EA8AC73F22172110D99507392A6C6916D7B   Vixen       10/03/2018   10/01/2018   11/01/2018      17094105431
                                                              00:15:12
48     7A1551B9C87003EB6002EC500FBE59AAF1A921E3   Vixen       04/25/2018   04/24/2018   06/19/2018      PA0002126671
                                                              12:20:34
49     7C8023CDDDFB52DA97E2E4A518C37DB69EFF28C5   Blacked     05/05/2018   05/05/2018   05/24/2018      PA0002101366
                                                              21:54:21
50     7FD68010B67D146FD8B30A465B7CE3E84912A882   Vixen       05/25/2017   05/24/2017   06/22/2017      PA0002039294
                                                              12:32:20
51     83E5CC90978D29577233ED709F7716D44CA1DC25   Blacked     04/12/2018   04/10/2018   05/23/2018      PA0002101304
                                                              03:50:28
52     8D59D2FF399FEF64B7DF0A0C5CE0A2FB593DAC6B   Blacked     04/26/2018   04/25/2018   06/19/2018      PA0002126642
                                                              22:48:13
                       Case 2:18-cv-03093-MCE-CKD Document 1-1 Filed 11/29/18 Page 4 of 5
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
53     93FB91F43646197FD1C2BA440F2683DA383EDB35   Blacked       02/15/2018   02/14/2018   03/02/2018      PA0002104757
                                                                05:26:03
54     951316BFFDA9FA845F58D89226446C5A123F6FA7   Vixen         03/27/2018   03/25/2018   04/17/2018      PA0002116726
                                                                02:29:59
55     963232B05435B68AAF26F8CA9D942BB02B953191   Blacked Raw   11/14/2017   11/13/2017   11/30/2017      PA0002098039
                                                                04:00:57
56     9A5ACC9C958C00F1B826AC91A7DB3423BCE3F400   Blacked Raw   04/13/2018   04/12/2018   06/18/2018      PA0002126637
                                                                13:36:13
57     9C5692861D423AECA35DE801C01A8521E6478D8B   Blacked       08/23/2017   08/18/2017   10/10/2017      PA0002086146
                                                                22:59:06
58     A1A56A2B98ABF91CD9C6DAEB2EA4DF592C17CA31   Blacked       09/23/2018   09/22/2018   11/01/2018      17094105381
                                                                00:14:46
59     A557EDF2332885E53217D1CE69239C6C4FDCEBD1   Vixen         06/30/2018   06/28/2018   07/26/2018      PA0002112159
                                                                17:05:40
60     A5E505EFBC4DBA0B9AFD15CD2DD8D6285BF834B8   Blacked Raw   09/20/2018   09/19/2018   11/01/2018      17093752155
                                                                14:06:25
61     A7B696A97C4BEA852C86BF8A9BEA96CB4C9A3B10   Blacked Raw   05/26/2018   05/22/2018   07/14/2018      PA0002128073
                                                                03:31:27
62     A86E36BB7686CC74980BDF6A7CE08543A16711B9   Vixen         06/05/2018   06/03/2018   07/09/2018      PA0002109331
                                                                02:42:21
63     A9B46988134E77D5A58CEBF84C1C5E86D634DE84   Blacked Raw   04/23/2018   04/22/2018   05/24/2018      PA0002101381
                                                                04:37:50
64     A9F7E44587E29387C44E06F7CD8D33FBDD3A7759   Blacked       08/23/2017   08/23/2017   10/10/2017      PA0002086163
                                                                22:48:41
65     AB6FFB0FD899B425F25C5D577CC4811AF5EC369B   Blacked       07/20/2017   07/19/2017   08/11/2017      PA0002046876
                                                                13:49:12
66     B0FE13ECF5F84AEAC8C53B134AC336CFB843CF0D   Blacked       10/27/2017   10/27/2017   11/27/2017      PA0002098016
                                                                22:58:39
67     B1175F1372648DE81684C06975EBCC841609C237   Blacked       10/03/2018   10/02/2018   10/16/2018      PA0002127785
                                                                00:15:00
68     B12B67AFC920BEBDB95BAF1C8800D289749BC677   Blacked       10/17/2017   10/17/2017   11/27/2017      PA0002097981
                                                                23:03:07
69     B495BA1758150C87F9965ED9A8134E78CD95F4F5   Vixen         10/21/2017   10/21/2017   11/30/2017      PA0002098006
                                                                21:28:21
70     BE3C7E08A25F7E1BAB1ADBA3B168C1BF40ABB688   Blacked Raw   12/29/2017   12/28/2017   01/24/2018      PA0002101763
                                                                00:17:40
                       Case 2:18-cv-03093-MCE-CKD Document 1-1 Filed 11/29/18 Page 5 of 5
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
71     C107588A00810F57F076C5926BF6D8624E4BCAD1   Blacked       08/26/2018   08/23/2018   11/01/2018      17093718181
                                                                06:49:24
72     C2295AE8704ED037E9E49C2B4B5FBA45316C02A8   Blacked Raw   09/30/2018   09/29/2018   11/01/2018      17093717843
                                                                01:50:55
73     C2CD33294A80E9042A3D6D2FC6C52861821EFA18   Blacked Raw   07/17/2018   07/16/2018   09/01/2018      PA0002119681
                                                                04:20:02
74     C8C78AD7773A47988FCA33968ABCF399D9E5ACB8   Tushy         09/15/2018   07/30/2018   09/01/2018      PA0002119590
                                                                17:20:11
75     D8D7AA43D1F211B5C0E6AB6C3FA34FB34CB16036   Blacked Raw   06/24/2018   06/21/2018   07/26/2018      PA0002112156
                                                                16:09:48
76     DB8012F6AF7296B11055F2924093C3E377C33101   Blacked       08/11/2018   05/20/2018   07/14/2018      PA0002128469
                                                                16:12:56
77     DE00285CDC5F2F3A2D02D98133147476F144C14D   Vixen         07/09/2018   07/08/2018   07/26/2018      PA0002112152
                                                                04:38:29
78     E0805C7C54BD9B9777F151B670B78A4D50290951   Blacked       05/11/2018   05/10/2018   05/24/2018      PA0002101376
                                                                02:16:51
79     EE4D29BA667E69950AA31279F7FA846BF696BF9D   Blacked       08/04/2018   08/03/2018   09/01/2018      PA0002119596
                                                                15:15:25
80     F058A6FF1E23261D8DEF41E92B8897C1E62EF4E2   Blacked       10/23/2017   10/22/2017   11/21/2017      PA0002063627
                                                                02:07:14
81     F2639A638A25E8EAC267F77A6AD6BE9662097B03   Blacked       11/06/2017   11/01/2017   11/27/2017      PA0002098034
                                                                02:33:42
82     F8A17CCF4AD4DCCAAD4EA61A0E35930CA2FCC3AF   Blacked       07/14/2017   07/14/2017   08/11/2017      PA0002046878
                                                                19:55:12
83     F968B8F2FF6553844973217A1AEA0168A29B1092   Vixen         10/28/2017   10/26/2017   12/04/2017      PA0002098029
                                                                14:38:29
84     FDB35FD1D593EA3651D99CE9F9A8DB29C305F6DF   Blacked       05/06/2018   04/05/2018   04/17/2018      PA0002116752
                                                                01:27:28
85     FE02F2A21D11DA6DDD57334B205EE6AAC2A01263   Vixen         01/04/2018   01/04/2018   01/15/2018      PA0002070947
                                                                23:57:17
86     FFB59D7B851B2FAC080AAAD07215FDA138C5D5B9   Vixen         08/09/2018   08/07/2018   09/05/2018      PA0002135684
                                                                03:30:44
